Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The request for entrance into the After-Final Consideration Program 2.0 and amendment filed on June 24, 2022 is acknowledged and entered for further search and/or consideration.  Claims 1-4 and 6 were canceled and claims 5 and 14 were amended.  A telephone call was placed on July 20, 2022 to discuss possible Examiner’s Amendment to the claims to make the claims in condition for allowance. On July 22, 2022 the attorney agreed to amendment of claims 8, 10-11, 14 and cancelation of claim 9. 
Claims 5, 7-8, 10-14 are allowed.  

Examiner’s Comments
The rejection of claims 5, 7-14 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (new matter) is withdrawn in view of amendment of the claims filed June 24, 2022.

The rejection of claims 5, 7-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention  is withdrawn in view amendment of the claims on June 24, 2022.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ryan Chirnomas on July 20, 2022.
The application has been amended as follows: 

8. (Currently Amended) The method according to claim 7, wherein the food composition is a health food, a functional food, a dietary supplement, a supplement, a health-promoting food, a food for specified health use 

	9. (Canceled)


10. (Currently Amended) The method according to claim 5, wherein the insulin resistance is induced by intake of a high-fat diet.  

11. (Currently Amended) The method according to claim 5, wherein the subject with insulin resistance is an Alzheimer's patient.  

14. (Currently Amended) The method according to claim 5, wherein the subject with insulin resistance is a diabetic patient and wherein the method is for improving diabetes by preventing deterioration in cognitive function, improving cognitive function, and improving insulin resistance.  


Claims 5, 7, 12-13 remain as filed in the amendment submitted on June 24, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Tomohiro (JP2012012358, cited previously )and Uchida (Lecture, 2014 conference of JSBBA, cited previously).
Tomohiro discloses a brain function improving agent comprising milk derived peptides as an active ingredient (see abstract).  Tomohiro teaches wherein the average molecular weight of the milk casein derived peptide is 200-500 Daltons. Tomohiro teaches that the peptides are obtained by hydrolysis of milk casein and when fed as a beverage to patients brain function was improved (see paragraph 0024).  Tomohiro teaches that brain function improving agents are needed because as the population ages, learning disabilities and memory disorders based on dementia frequently occurring in elderly people have become a problem (see paragraph 0002).  However, Tomohiro is silent to wherein the peptide is the tripeptide Tyr-Leu-Gly.  Uchida teaches that they have recently found that the milk derived peptide YLG exhibited strong antianxiety action (see page 1, first paragraph).  Uchida further teaches that the YLG tripeptide exhibits antidepressant effects and YLG administration increases BrdU positive cells in mouse hippocampal dentate gyrus and promotes hippocampal neurogenesis (see “results and discussion”).  However, there is no teaching, suggestion or motivation to use the YLG tripeptide of Uchida to treat patients with insulin resistance and in particular, treat patients with insulin resistance and deterioration in cognitive function and signs thereof.  Applicants have shown unexpected results with regards to improving glucose utilization (see tables 1-2) and cognitive function/abilities (see paragraph 0048, figure 2, 0049, Figure 4, Figure 5) with administering YLG tripeptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 5, 7-8, 10-14 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654